Citation Nr: 1116011	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Waldenstrom's Macroglobulinemia (WM), claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  

In December 2008, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In March 2009, the Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the evidence of record reflects that the majority of Veteran's service treatment records dated from March 1970 to approximately 1989 are unavailable for review.  However, the Veteran's service treatment records dated from approximately 1990 to 1992 and a February 1970 entrance examination and report of medical history have been associated with the claims file.  In a March 2011 statement, the Veteran indicated that he was aware his records dated from 1970 to 1989 were unavailable.  However, it does not appear that a formal finding of unavailability has been associated with the claims file documenting all the efforts that VA has undertaken to obtain these remaining records.  38 C.F.R. § 3.159(e).  The Board also observes that the Veteran appears to have some service treatment records in his possession as he has submitted records dated in the 1970s in connection with this appeal as well as records dated in the 1980s in connection with earlier claims.  Accordingly, the Veteran should be instructed to submit any service treatment records in his possession on remand.  

In March 2009, the Board remanded the matter to try to verify the Veteran's exposure to herbicides.  An October 2010 Memorandum documented VA's attempts to try to corroborate his alleged exposure to herbicides.  No such exposure has been conceded.  Nevertheless, the Veteran is also contending that his WM is related to his November 1973 diagnosis of acute viral infectious hepatitis, March 1976 inhalation of dry lime dust particles, and July 1979 diagnosis of salmonella.  He contends that his WM is related to these in-service findings based on August 2005 and May 2009 letters from the A.C.C. which stated that the chromosome abnormalities and mutations in WM usually occur after exposures to chemicals or viruses.

The Board observes that the Veteran has not had a VA examination in connection with his claim.  The Board also observes that the threshold for obtaining a VA examination is low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has submitted private statements indicating that the chromosome abnormalities and mutations in WM usually occur after exposures to chemicals or viruses and the Veteran was noted to have acute viral infectious hepatitis in 1973.  Accordingly, based on the low threshold standard, a remand for a VA examination is in order.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to submit any service treatment records he has in his possession.  The RO should also document the claims file to reflect all the efforts undertaken to obtain this service treatment records dated from 1970 to 1989 to include a formal finding of unavailability if necessary.

2.  After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for Waldenstrom's Macroglobulinemia (WM).  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current WM or residuals thereof, is causally or etiologically related to his military service as opposed to its being more likely due to some other factor or factors.  Specifically, the examiner should comment as to the relationship between WM and his in-service findings of :  November 1973 diagnosis of acute viral infectious hepatitis, March 1976 inhalation of dry lime dust particles, and July 1979 diagnosis of salmonella.  The examiner should also note the August 2005 and May 2009 letters from the A.C.C. which stated that the chromosome abnormalities and mutations in WM usually occur after exposures to chemicals or viruses.

The examiner should address the causes of WM and whether it is non Hodgkin's lymphoma in the opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


